 20DECISIONS OF NATIONAL/,LABOR RELATIONS BOARDL & J Equipment Company,,Inc. and Willow, TreeCoal CompanyandUnitedMine Workers ofAmericaL & J Equipment Company,Inc.andUnitedMineWorkers of America. Cases6=CA-15854 and6-CA-1622513 February 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 August 1983 Administrative Law JudgeRobertM. Schwarzbart issued the attached deci-sion.Respondent L & J Equipment Company, Inc.(L & J), Respondent Willow Tree Coal Company(Willow Tree), the Charging Party, and the Gener-alCounsel filed exceptions and supporting briefs. L& J filed a reply brief to the General Counsel's andthe Charging Party's exceptions.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,' and conclusions2 and toadopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings L & J paid $20 to $25 a ton for coal purchased fromWillow Tree, rather than $20 to $232We have assessed the complaint in light of the animus finding in L &J Equipment Co,272 NLRB No 104 (1984) (not reported in Board vol-umes)That decision does not alter our conclusion that L & J andWillow Tree are not alter egos or a single employer Given our dismissalof the complaint, we find it unnecessary to pass on L & J's motion tostrike pleadingsAs noted by the judge, the Board inL & J EquipmentCo, 266 NLRBNo 29 (1983) (not reported in Board volumes) found that Respondent L& J Equipment violated Sec 8(a)(5) and (1) of the Act by, inter alia, re-fusing to bargain with the Union following the Union's certification Sub-sequent to the issuance of the judge's decision herein, the United StatesCourt of Appeals for the Third Circuit denied enforcement to theBoard's Order in that earlier case and remanded the case to the Board forfurther proceedings concerning certain of the objections in the underly-ing representation proceedings See 745 F 2d 224 (Sept 28, 1984) Inview of our agreement with the judge's dismissal of the unfair labor prac-tice allegations herein, we find it unnecessary in this proceeding to reachthe issue of whether Respondent L & J Equipment generally has an obli-gation to bargain with the Union as the exclusive representative of itsemployeesDECISIONSTATEMENT OF THE CASEROBERTM SCHWARZBART, Administrative LawJudge This case was heard in Pittsburgh, Pennsylvania,on May 16, 17, and 18, 1983, pursuant to charges' filedby United Mine Workers of America, the Union, andcomplaint, issued November 26, 1982.2 The complaint al-leges that L & J Equipment Company, Inc. (L & J)3 andWillow Tree Coal Company (Willow Tree) are alteregos, and, as such, violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act (the Act). Alterna-tively, if alter ego status is not found, it is alleged that L& J alone violated Section 8(a)(5) and (1) of the Act Re-spondents L & J and Willow Tree in their answer denythe commission of any unfair labor practices.Issues1Whether L & J and Willow Tree are alter egos2.If so,whether the Respondents violated Section8(a)(5) and (1) of the Act by unilaterally opening theWillow Tree jobsite a short distance from L & J's mainjobsitewithout prior notice to and bargaining with theUnion.3.Whether the Respondents violated Section 8(a)(3)and (1) of the Act by discriminatorily hiring outside em-ployees to work at the Willow Tree Jobsite instead of re-calling bargaining unit employees on layoff from L & Jat its main site for employment at Willow Tree.4Alternatively, if L & J and Willow Tree are notfound to be alter egos, whether Respondent L & J vio-lated Section 8(a)(1) and (5) of the Act by unilaterallysubcontracting operations previously performed at itsjobsite toWillow Tree without prior noticeto orbar-gaining with the UnionAll parties were given full opportunity to participate,to produce relevant evidence, to examine and cross-ex-amine witnesses, and to file briefs Briefs, filed by theGeneral Counsel, the Union, and by L & J and WillowTree, separately, have been carefully consideredFINDINGS OF FACT1.JURISDICTION AND THE RESPONDENTS' ALLEGEDSTATUS AS ALTER EGOSA. TheBusiness of the RespondentsL & J and Willow Tree are Pennsylvania corporationsengaged in the surface mining of coal L&J's principaloffice and place of business is located in Masontown,Pennsylvania,whileWillow Tree's sole facility is atGarads Fort,Pennsylvania.iThecharge and first amended charge were filed on October 12 andNovember 24, 1982,respectively2All dateshereinafter arewithin 1982 unless otherwise specifiedAt thehearing,Iapproved an informal settlement agreement of theseparately issued complaint in Case 6-CA-16225,consolidated herewith,involving alleged violations by L & J Equipment Company,Inc of Sec8(a)(1) and(5) of the Act Accordingly,all future references herein willbe to Case 6-CA-15854274 NLRB No. 5 L & J 'EQUIPMENT CO.During the 12-month period ending October 31, 1982,L & J and Willow Tree, collectively, in the course andconduct of their operations, purchased and receivedgoods, services, and materials valued in excess of $50,000directly from points outside the Commonwealth of Penn-sylvania. On the foregoing conceded facts, the agreementof the parties, and as the Board has recently exercised ju-risdiction over L & J in recent earlier proceedings, citedbelow, I find that L & J and Willow Tree are employersengaged in commerce within the meaning of Section2(2), (6), and (7) of the ActB. BackgroundAs more fully set forth inL & J Equipment Co.,4where the Board, in granting summary judgment, foundthat L & J violated Section 8(a)(1) and (5) of the Actboth by refusing the Union's requests to bargain with re-spect to the present uiiit and to provide certain informa-tion concerning unit employees. As that decision notes,theUnion was certified as bargaining representative inCase 6-RC-9124 on April 16, 1982, for employees in thefollowing unit:All full-time and regular part-time employees em-ployed by [L & J] at its Hatfield [in Masontown],Pennsylvania,and satellite jobsites;5excludingoffice clerical employees and guards, professionalemployees and supervisors as defined in the Act.On August 4, 1982, the Board denied L & J's requestfor review of the Acting Regional Director's supplemen-taldecision on its objections to the election and chal-lenged ballots, and affirmed the Union's status as certi-fied bargaining agent for the employees in the above bar-gaining unit. Since the issuance of the Board's decisiongranting summary judgment, no collective-bargainingagreement has been signed.Since the close of the hearing in the present matter,Administrative Law Judge Leonard N. Cohen issued hisdecision inL & J Equipment Co.,ewhere he found thatL & J, in attempting to defeat the Union's organizingcampaign at Hatfield, had violated Section 8(a)(1) of theAct in seven ways. He also found that four employeeshad been laid off in violation of Section 8(a)(3) of theAct.Contending that L & J and Willow Tree are alteregos, a point strongly contested by the Respondents, theGeneralCounsel argues that the Respondents wereobliged to bargain with the Union concerning the open-ing of the new jobsite at Willow Tree and to offer recallto employees on layoff from L & J's main strip mine.721Alternatively,the General Counsel maintainsthat if L& J and Willow- Tree arenot found to be alter egos, thenL & J alonehas violated Section 8(a)(1) and(5) of theAct byunilaterally subcontractingwork performed bybargaining unit employees at HatfieldtoWillow Tree.C.Willow Tree's Alleged Status as L & J's Alter Ego1.The factsWillow Tree's statusmust be considered in the contextof the overall business operations of the Filiaggi family,proprietors of approximately 3000 acres of land locatedin Fayette and Greene counties, Pennsylvania.The family's commercial principals are James andLawrence Filiaggi, brothers, who serve as president andsecretary-treasurer, respectively, and as sole directors ofboth L & J and Filiaggi Holding Company, which ownsallL & J stock. The stock of Filiaggi Holding, in turn, isheld in equal shares by James and Lawrence Filiaggi.James Filiaggi is the chief operating officer of L & J andismost active in its affairs.L & J, which is principally engaged in the contour,surface, or strip mining of coal, does not hold leases orpermits from the PennsylvaniaBureauofMining andReclamation,Department of Environmental Resources(DER) which regulatesminingactivities, as it is char-teredas anequipment company. However, since L & J'sfounding, it has engaged in strip mining through the useof its employees and equipment by way of a series offamily-held satellite companies that haveminingpermitsand realty leaseholds. These include:Lawrence Coal Company: The stock of LawrenceCoal is owned entirely by Lawrence Filiaggi, president.Josephine Ozanich, employed as L & J's bookkeeper, issecretary-treasurer. They are the sole directors and offi-cers.Filiaggi Coal Company: A sole proprietorship whollyowned by James Filiaggi.Marion Coal Company: All Marion Coal stock isowned by James Filiaggi, the Company's only directorCurrently,Nancy Coffman, James Filiaggi'ssister, ispresident and ElizabethBurns, aformer L & J employee,is secretary-treasurer.8Sang Coal Company Wholly owned by its president,James Filiaggi,SangCoal ceased all operations beforeJanuary 1, 1981.L & J's largest and principalmining siteis at HatfieldinMasontown, Pennsylvania,9 also known as the Hartleysite,i °where it operates under a permit from LawrenceCoal. i i4 266 NLRB No 29 L & J's appeal of this decision is pending before aUS Court of Appeals5As will be detailed below, L & J, under permits owned by variousclosely held satellite corporations, is engaged in coal strip mining at sev-eral sites within Greene and Fayette counties L & J's largest jobsite is atHatfield in Masontown and the smaller jobsites are termed satellites6 JD-(ATL)-50-83 (7/7/83) Judge Cohen's decision is presently pend-ing before the BoardAt the time, 10 bargaining unit employees were on layoff from L &J'sHatfield site, but 5 to 10 miles from the like operation started atWillow Tree The unilateral opening of the Willow Tree site withoutnotice or bargaining and the hire of two employees from outside the bar-gaining unit,according to the General Counsel, were violative of Sec8(a)(5) and (1) The Respondents are further charged with having violat-ed Sec 8(a)(3) and (1) of the Act by discriminatorily hiring outside em-ployees instead of laid-off Hatfield employees at Willow Tree8Before July 1982, Richard Filiaggi, then L & J supervisory foremanand now a principal of Willow Tree, was president of Marion Coal9All mining locations referred to herein are in the Commonwealth ofPennsylvania10The Hartley strip is named for Charles Hartley, the land's ownerand mining rights lessor Hartley, as will be indicated below, was associ-atedwith the Filiaggts in other real estate ventures Hartley also ownsthe land where the Willow Tree jobsite is located11All the jobsites worked by L & J are in the Commonwealth ofPennsylvania 22DECISIONS OF NATIONAL, LABOR RELATIONS BOARDUnder another permit from Filiaggi.Coal, L & J minesthe Khedive site situated 1 to 2 miles from the Hatfieldmine.By permit from Lawrence Coal, L & Jmines sitesatDunbar,Normalville, and Kennedy, all of which arelocated 30 to 40 miles from Hatfield. Marion Coal holdsa permit to mine a site at Bridgeville in AlleghanyCounty, 50 to 60 miles from Hatfield.However, thepermit under which L & J mines in Bridgeville is fromBig Break Mining Company, which is not owned or op-erated by members of the Filiaggi family. L & J also op-erates at Fort Martin, 12 to 15 miles from Hatfield, undera contract to haul and dispose of fly ash.No mining isdone at the Fort Martin location.L & J's Hatfield site adjoins the West Penn PowerCompany Hatfield Power Station L & J has a contractwith West Penn to deliver 30,000 tons of coal per monthto its Hatfield Power Station. To meet this agreement, L& J uses coal which it mines at its Hatfield site, at itsabove-described satellite locations,andwhich it pur-chases from smaller mine operators in the area.The coalto be used under the West Penn contract is delivered toL & J's Hatfield site where, regardless of source, it iscommingled,weighed,dumped in a crusher,or elsepiled.The coalismixed to obtain the specifications re-quired under the contract and then delivered to WestPenn's premisesOne of L & J's coal suppliers whoseoutput is used in its arrangement with West Penn isWillow Tree, the asserted alter egoWillow Tree was incorporated as a strip mining ven-ture on June 5, 1981. Its stock is owned half by RichardFiliaggi and half by Deborah Krzysiak, who, respective-ly, are the president,secretary-treasurer,and sole direc-tors.There are no other officers.Richard Filiaggi, age26, is the son of Lawrence Filiaggi and Krzysiak,slightlyolder, is the daughter of James Filiaggi. Richard Filiaggiis incharge of the day-to-day operations of Willow TreewhileKrzysiakmaintains the Company'sbooks andrecords.Willow Tree holds a drainage permit from DER12 tomine at a jobsite at Garads Fort, 5 to 10 miles from themain L & J Hatfield location Specifically, Willow Tree'sGarads Fort permit extends to both a 66-acre tract ofland ownedby CharlesHartley and to an adjacentsecond land tract of approximately the same size as theHartley property,owned by James and Lawrence Fi-liaggi in undivided one quarter shares each, and byCharles Hartley and his sister,Wanda Lee Vandenberg,as joint tenants of the remaining undivided half. Howev-er,Willow Tree holds a lease to mine only the Hartleyproperty, for which it pays a royaltyof 75cents per ton.While it has not mined the Filiaggi-Hartley-Vandenbergtract,13 and holds no lease to those premises,WillowTree has been permitted to construct a sediment pond13A mine drainage permit allows the holder to drain treated waterused on its site into streams and waterwaysWillow Treecould not havelawfully operated without such a permit13The same personswho own theHartley-Filiaggi-Vandenberg prop-erty also ownan adjoiningparcelof land consisting of approximately 580acres,which theyhold in the same interest ratiosand a,treatment pond on, the Filiaggi-Hartley-Vanden-berg tract. 14-When Willow Tree began operations, Richard Filiaggiwas a foremanwith L &J at its Hatfield site and a su-pervisor within the meaning of Section 2(11) of the Act.Filiaggi,who holds a bachelor of science degree inmining operations,had begun to work part time for L &J during the summer of 1978, becoming a full-time gener-al equipment operator there in 1979. In 1980, he becamea foreman. 15Although Willow Treewas incorporated in early June1981, and began earth-moving operations at its jobsitewith one employee, Estle Lee, on July 26, 1982,16 Rich-ard Filiaggi continuedon L & J'spayroll as a foremanuntilmid-November 1982, while he devoted increasingamounts of time toWillow Tree.During this periodwhen his responsibilitiesto L & Jand Willow Tree wereapportioned,he drew separate prorated salaries fromboth corporations in amounts which reflected the use ofhis time.As RichardFiliaggi's involvementwith WillowTree increased so did his earnings from that Company,while his L & J pay decreased. Accordingly, before theweek ending August 28, 1982, Richard Filiaggi was paid$600 a week by L & J. From the weeks ending August28 through October 30, he was paid $400 per week andfrom the weeksendingOctober 30 through November13, he received weekly payments of $200. Since Novem-ber 13, Richard Filiaggi has had no salary from L & J.Concurrently, from the weeksendingJuly 31 throughOctober 30, Richard Filiaggi drew$200 per week fromWillow Tree. This weekly sum increased to $400 fromweeks ending October 30 through November 13; and to$600 from weeks ending November 13 through Decem-ber 25.Since December 25, Richard Filiaggi has beenpaidsolely by Willow TreeDeborah Krzysiak has received a monthly salary fromWillow Tree since January 1983. There is no evidencethat she ever had worked for L & J.On November 15, 1982, Richard Filiaggi hired asecond employee, David Moodry, to work with Lee ontheWillow Tree site. Moodry had not been previouslyassociatedwith L & J 17At Willow Tree's peak, Lee and Moodry were theonly two employees whose job categories would haveput them in the relevant bargaining unit at that jobsite L& J, since January 1982, has had a work force of ap-proximately 50 unit employees. Filiaggi Holding, Law-rence Coal,Filiaggi Coal,Marion Coal, and Sang Coalhave no employees.From February 18, 1983, to the time of the hearing,Willow Tree has been inactive and its employees laid off.14Willow Tree's lease with Hartley was signed on June 1, 4 daysbeforeWillow Tree'sdate of incorporation Earlier, on March 13, 1981,Willow Tree,as required by law, had published in a local newspapernotice of its intent toapply for amine drainage permit at this location15For about 1 year starting after his college graduation, Filiaggi ac-quired further experience by working for a coal company not connectedto his family, after which he returned to L & J16Richard Filiaggi hadhired Lee on July 24, 1982" Although Estle Lee had worked for James Filiaggi's father's coalmine years before,he had not been employedby L & J in thecurrentperiod `1 s' At n ""—L '&" J,1EQUIPMENT ICO ' I, '23This shutdown was caused by an injunction-, issued by astate court at the request of the Greene Township super-visorThe injunction prevents Willow Tree from haulingcoal from its jobsite over the township road Viable CoalCompany, a coal mining concern unrelated to the Filiag-gi's, located almost adjacent to Willow Tree's site, whichalso uses the township road to haul its coal, likewiseoriginally had been enjoined by the court's order. How-ever,Viable Coal had resumed hauling after enteringinto an agreement with the township by which it agreedto repair the relevant township roads damaged by theheavy trucks used in hauling its coal. Willow Tree re-mains enjoined from the use of the roads until it reachesagreement with Viable for future road maintenance andfor allocation of repair expenses already incurred byViable.Willow Tree, at the time of the hearing, was re-sisting such an agreement with Viable, preferring insteadto reach an accord with Greene Township. According toRichard Filiaggi, Viable, which hauled much more coalover the roads than did Willow Tree, was insisting thatWillow Tree pay a disproportionate amount.As related by Richard Filiaggi, his company has beenholding firm in this dispute because during an earlieragreement with Viable Coal, where each had agreed topay half the cost of road repairs, Viable Coal, with itsgreater traffic, had done much more damage to the roadThis had resulted in disproportionately high road repaircosts toWillow Tree, which it did not want continued.At the time of the hearing, the injunction was still ineffect andWillow Tree's operations remained at a halt.Willow Tree received its startup funding when Rich-ard Filiaggi established a $50,000 line of credit with L &J under terms which provided for repayment of principalin equal installments over 5 years, with a 12-percent in-terest on the outstanding balance By the time of thehearing,Richard Filiaggi had drawn $20,000 of thiscredit line. The first payment was scheduled for July 1,1983, a date after the close of the hearing, and no repay-ment of any part of this obligation had been made whilethe record was still openWillow Tree arranged a letter of credit, dated Septem-ber 6, 1982, from the Pittsburgh National Bank to beguaranteed by Richard Filiaggi and Deborah and DonaldKrzysiak,with liens and mortgages filed against realestate owned by them. No money has been drawn pursu-ant to this line of credit.Richard Filiaggi and Deborah Krzysiak each personal-ly also have borrowed the sum of $65,699.85 from L & Jwith interest at the below market rate of 8-percent perannum for the purchase of land to be held as an invest-mentThese indebtednesses are evidenced by identicaljudgment notes, dated November 19, 1982, calling forequal monthly installment payments of $600 starting Jan-uary 10, 1983. Both Richard Filiaggi and Deborah Krzy-siak have made the required payments by deductionsfrom their respective Willow Tree salaries The land pur-chased with these two loans is very favorably situatedand is held by Richard Filiaggi and Krzysiak, personally,not by Willow Tree There is no intent to use this parcelfor coal mining.As Willow Tree was getting started, in addition to ini-tialfinancing, it received various other forms of assist-ance,from I? &,Land,'James Filiaggi. Josephine Ozanich,L & J's bookkeeper and an officer of Lawrence Coal, setup Willow Tree's bookkeeping system for which she waspaid $25.In, deciding to mine this jobsite, Willow Tree was per-mitted without charge to examine the results of certaindrilling tests done there by L & J in the mid or late1970s. These tests showed the location, depth, and qual-ity of the underlying coal, and indicated potential miningdifficulties asmight be caused by rockiness of the soilJames Filiaggi testified that perhaps four test holes hadbeen drilled at a maximum cost to L & J of $500.Other items on Willow Tree's premises also came fromL & J. These included a storage trailer used to keeptools, and smaller equipment, given by L & J at RichardFiliaggi's request.18 James Filiaggi described the trailergiven to Willow Tree as "scrap" with a value of $0-300Willow Tree also received its water pump free from L& J, an item which remains unused on Willow Tree'spremises sinceWillow Tree's operations have beenhalted. James Filiaggi explained that his company ownsmuch equipment which is left at various locations. IfRichard Filiaggi required the pump for an extendedperiod when L & J did not, it could remain on WillowTree's property, subject to L & J's right to reclaim it, asneeded. No records were kept on the use of the waterpump as James Filiaggi had confidence that' his nephewwould advise if the pump was being used so-that WillowTree might be billed for wear and tear.Willow Tree acquired a fuel storage tank from JamesFiliaggi, aswell. In response to an inquiry concerningsame by Richard Filiaggi, James Filiaggi suggested thatone might be available at a farm in the area. When JamesFiliaggi earlier had purchased a trailer from the farm'sowner, the fuel storage tank had been included at noextra cost to L & J. Accordingly, as requested by Rich-ard Filiaggi of his uncle, L & J employees picked up thetank at the farm and brought it to L & J's Hatfield prem-ises.From there, Willow Tree transported the tank to itsown jobsite. As noted, Willow Tree made no paymentfor either the tank or for its transportation.Allmajor equipment used by Willow Tree in itsmining operations was obtained from L &'J. L & J andWillow Tree entered into separate written lease agree-ments covering five pieces of such equipmentWillowTree also acquired two additional items of major miningequipment from L & J without written leases.Equipment covered by the written leases included aCaterpillarD-9 bulldozer, leased July 19, 1982, at amonthly rental of $10,000; a Case 680 backhoe, leasedAugust 27, 1982, at a $40 hourly rental; a Caterpillar 9$0highlift#87, leased September 13, 1982, at a monthlyrental of $7500; a 637 pan #32,19 leased October 11,1982, at a monthly fee of $800; and a 922 loader leasedthe same day as the pan at a rental of $500 per month18 By contrast, the trailer on L & J's Hatfield premises was used as anofficewhere that Company's books and records were keptWillowTree's business records were stored in Krzysiak's home11A pan is a motorized device which scrapes up earth as it movesover the ground, collecting it in a portion of the vehicle 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1982,Willow Tree used and paid, for,the above-leased equipment as follows:MonthsBulldozerBackhoeH,80iftPanLoader(Ud Pd)(Ud Pd)(Ud Pd)(Pd)Aug(U).26----days(281 hrs)----(P)----$10,000Sept(U) 1090 hrs5 days--days(100 hrs)(50 hrs)--(P)$10,000$3600$7500--Oct(U):3-20 days--days(200 hrs)Nov(U-13 days--days(53 hrs)(130 hrs )(P)'$10,000-$7500$8000-Dec.(U)8-11 daysIday-daysplus(80 hrs)(110 hrs.)2 halfdays(P)'$10,000-$7500$8000Jan '83(U): 2-11 days4 daysdays +2 half-(110 hrs.)(40 hrs.)daysIn addition to the above five items of equipment cov-ered by written leases,Willow Tree, since November,also leased from L & J two additional pieces of equip-ment not covered by written agreement These were an-otherD-9 bulldozer and a 992-C highlift. The secondbulldozer was used 9 days in November (68 hours), 14days in December, and 10 days in January 1983.20 Noleasepayments were madebyWillow Tree for thesecond bulldozer,which it ultimately purchased for$40,000 from L & J in January 1983. Willow Tree re-ceived a $10,000 credit toward this price from the De-cember lease payment made for the first bulldozer.The 992-C highlift, which was used by Willow Tree 1day in November, 7 days in December and 13 days inJanuary 1983, also was purchased by Willow Tree inJanuary for $5000 without mandatory prior lease pay-ments.The $8000 October rental payment made byWillow Tree for the use of the pan was credited towardthe overall $45,000 purchase prices for the bulldozer andhighlift. James Filiaggi had agreed to grant Richard Fi-liaggi's request for such a credit, as the pan, although onWillow Tree's premises throughout, had been used onlyduring 1 full day and parts of 2 days in December 2120The first bulldozer obtained by Willow Tree was lighter than thesecond, did not have a ripper, and had a smaller blade Accordingly, thefirstmachine was used for forming ponds, ditches, and backfield work,but not for strip mining The second bulldozer will replace the first aftera period of concurrent use21TheRespondents contend that under industry practice payment ismade for leased equipment only to the extent that the equipment actuallyThe $27,000 balance due on the bulldozer and highliftabove the combined $18,000 credit was paid in January1983.However,no leasepayments have been made withrespect to any of the other above-described pieces ofequipment since December 1982, although it all has re-mained on Willow Tree's premises with the two items ofpurchased equipment.22 Richard Filiaggi explained thatas he was not moving any coal or using the equipmentbecause of the injunction against Willow Tree, James Fi-liaggi had agreed to his request that payments on theleased equipment be delayed until Willow Tree's oper-ations resume. No interest increase was assessed by L &J because of the period of nonpayment for the idledequipment since December 1982.23The truck used at no charge by Willow Tree is ownedby National Ford, a dealership belonging to Richard'sfather Lawrence Filiaggi, coprincipal of L & J and Fi-liaggiHolding.Other members of the Filiaggi family,whether or not connected with the family's businesses,also have free use of National Ford's vehicles.WhileWillow Tree was in its initial phases, whenRichard Filiaggi was employed by L & J, he used L &J'saddress and telephone number for Willow TreeHowever, this practice was discontinued in July 1982when Willow Tree began operations. Richard Filiaggithen established a separate Willow Tree mailing addressand began to use his home telephone number for WillowTree's affairs.As noted, Willow Tree's business recordsare stored in Krzysiak's home, where she maintainsthem.Although Richard Filiaggi denies ever having held outhis company as being a part of L & J, there originallywas a melding of insurance coverage whereby WillowTree was jointly included under certain policies obtainedby L & J on behalf of itself and the above-named satel-lite companies. The certificate of insurance, dated Sep-tember3, 1981, filed with DER by Willow Tree on De-cember 10, 1981, in support of its application for a sur-face mining operator's license, shows that Willow Treewas covered by policies for general liability and automo-bile liability, and by a policy written by another carrierfor excess liability. The three policies, which also cov-ered Lawrence Coal, Filiaggi Coal, and Marion Coal,originally were effective from May 15, 1981, to May 18,1982.Thereafter,Willow Treewas insuredby anotherpolicy, effectiveMay 18, 1982, to May 18, 1983, issuedisusedAccordingly, Richard Filiaggi asserts that the October $8000payment for the pan was made in error He did not explain the later likepayments for the pan22 James Filiaggi testifiedthat L &J is not primarily in the business ofleasing its equipment, preferring to use it to do road construction workwhen the cyclical coal industryis slowWhen the coal market improves,itsequipment is returned to stripping coalHowever,L & J also hasleased equipment to many othersbesidesWillow Tree, including WestPenn Power, a particularlygood customerin this respect,toMononga-hela Power,and to Lynn-Mar, a manufacturingconcern Thisequipmentis leased with and withoutL & J - employedoperators23 In addition to the forebearance of lease payments since December1982 and thecrediting offormer lease payments to the purchaseprices ofthe second bulldozer andhighlift,L & J furthersubsidizedWillow Treein this area by not chargingfor the useof the second bulldozer and high-liftduring the months before those items were purchased, when theywere under unwritten lease toWillow Tree '1>IA(,i)rr(A,L & JiEQUIPMENT CO., `t'"-25jointly to L & J, Sang Coal, Lawrence {Coal, FiliaggiCoal,Marion Coal, and, Filiaggi Holding,' providing com-prehensive general liability protection, and which includ-ed additional multicoverage for business and automobilerelated liabilitiesRichard Filiaggi testified thatwhen, in September1982, he discovered Willow Tree's joint coverage underinsurance policies also applicable to L & J and relatedfirms he corrected this error by removing Willow Tree.Richard Filiaggi related that there had been a partial in-surance coverage overlap in that Willow Tree had hadits own general liability insurance, in its own name, sincethe preceding June. James,Filiaggi, in turn, testified thatithad been he who had corrected this error by removingWillow Tree as he did not want to pay someone else'sbillsL & J had not paid larger premiums for the timewhen Willow Tree was also covered under its policies asthat company had not yet started its business operations.When Willow Tree applied to DER for its necessarymine drainage permit, it was required to post a bondwith the State to assure that the land would be reclaimedwhen mining there was completed To meet this require-ment,Willow Tree's application was accompanied by asurety bond in the amount of $164,000, dated October13, 1981. This had been issued by a surety company afterL & J and James and Lillian Rogers and Laurel Indus-tries, Inc 24 signed a general coindemnity agreement toprotect the surety's position in the event of default. Therecord is clear that the necessary surety bond would nothave been issued had L & J and the others not enteredinto the coindemnification agreement.25Richard Filiaggi testified he exercises complete oper-ational control over Willow Tree, with no interferencefrom James FiliaggiAccordingly, it was Richard Fi-haggi who hired and assigned work to both 'of WillowTree's employees, personally deciding every operationalaspect of that company'sbusinessThere has been noemployee interchange between Willow Tree and L & J,except that in August 1982 when a bulldozer leased fromL & J became stuck in the mud and a crew from L & Jwas dispatched to extricate it.Willow Tree was notbilled for this service which took crew and equipment 4hours to performAdditionally, on 2 half days in February 1983, a drill-ing operator and rig from L & J was used to do drillingonWillow Tree's jobsiteAlthoughWillow Tree wasbilled for this service, the bill had not been paid at thetime of the hearingDifferences in employment terms also have been em-phasizedWillow Tree employees were paid a straighthourly rate of $12. They received no vacation or holidaypay and no health insuranceWillow Tree's employees24 James Rogers is president of Laurel Industries, a construction andmaintenance contracting concern, and Lillian Rogers is his wife25The coindemnification agreement was signed on the Filiaggi sidenot only by L & J, but by Filiaggi Holding and by all the above-namedsatellitecompaniesAccordingly, Richard Filiaggi signed not only aspresident of Willow Tree, the beneficiary concern, but also on behalf ofMarion Coal, technically one of the indemnifiers, of which he was thenthe presidentRichard Filiaggi explained that as Willow Tree had nothad a past bonding record, there had been nothing to base his indemnityrequest on and it had been necessary to request that his uncle support hisapplication, to which James Filiaggi had agreedalso received)no,.pe"nsionor profit-sharing plan, and uni-forms were not provided. By comparison, L'& J, whichhad no collective-bargaining agreement, pays its heavyequipment operators between $10 to $11 an hour, pro-vides a groupinsuranceplan, a profit-sharing plan, andholiday and vacation pay, and contributes half the costof uniforms.Summarizing other operating differences, Willow Treeand L &'J file separate Federal and state tax returns,have separate Federal identification numbers, and keeptheir respective books at different locations 26 The twoconcerns each have their own bank accounts and, sinceSeptember 1982, their own insurance coverage. Bothfirms use the same insurance broker. While L & J, asnoted, ' provides health insurance for its employees,Willow Tree does not, and Richard Filiaggi has a healthinsurance policy in his own nameDonald Brotherton27 testified that in June or July1981 he was approached on L & J's Hatfield jobsite,where then employed, by Richard Filiaggi, then a super-visor there. Fihaggi told Brotherton that "they" weregoing to start up a new strip at Willow Tree near GaradsFort, and were going to take a bulldozer, a highlift, anda couple of trucks over there very soon. Fihaggi contin-ued that Jim Carolla28 probably would be going thereon the highlift, and asked if Brotherton would go on thebulldozer. Brotherton replied that he would not mind thenew location because it would be closer to home and hewould not have to travel as far Brotherton related thatalthough he had expressed an interest in going to theproposed new location as being closer to his home, thetopic was not again mentioned.The General Counsel and Union, construing the refer-ences to "they" attributed to Richard Filiaggi asmeaningL & J, argue that it had been L & J's intent from thestart to operate the Willow Tree site and had changedthis intent to createWillow Tree as the operating con-cern only with the start of the Union's campaign inAugust 1981. These parties assert that Richard Filiaggi,as anL & J supervisor, had set out to further L & J'spurpose by recruiting that Company's personnel to helplaunch the Willow Tree stripRichard Fihaggi denied that such a conversation withBrotherton ever occurred and the Respondent pointed tocertain matters testified to by Brotherton which did notappear in his pretrial affidavit. Accordingly, Brotherton,in his affidavit, had made no reference to Carolla, themovement of equipment to the new location, or that thenew site would be located near Garards Fort. Nonethe-less,Brotherton reaffirmed his testimony on these mat-ters, explaining that the affidavit had been taken hurried-ly at the end of the day. Brotherton's testimony, limitedin its scope, is credited. Unlike Richard Filiaggi, he wasa comparatively disinterested witness who appeared cer-26As noted, the two Companies had the same address and telephonenumber until July 1982, but have had separate addresses and phone num-bers ever since.27Brotherton was employed by L & J as a bulldozer operator fromFebruary 1976 until his layoff in December 198126 James Carolla has been employed by L & J since at least January1981 26DECISIONS OF NATIONAL14LABOR RELATIONS BOARDtarn of his statement asgivenat,the' heating-While hisaffidavit might have been more comprehensive the defi-ciencies are' not majorIn relatingthe asserted conversa-tion to the possibility of an opportunity to work closer tohis home, Brotherton had self-interest which could havecredibly impressed the incident in his memory.L & J, with its above-noted contract to supply WestPenn Power, and Gallatin Fuels, Inc., are the two princi-pal commercial coal purchasers in Greene and FayettecountiesBetween them, they have bought all coal pro-duced by Willow Tree during its active period. Accord-ingly, from November 3, 1982, through March 10, 1983,L & J, paying from $20 to $23 per ton, depending onquality, purchased five shipments from Willow Tree. Al-though Gallatin Fuels paid $28 a ton, only two ship-ments were sold to them by Willow Tree for a total pur-chase price equal to approximately 5.5 percent of whatWillow Tree received from L & J.L & J, as stated, also obtained coal fromits satellitesites, as follows: In 1981, L & J, at its Hatfield site, took58 percent of the coal produced at the Normalville srte29and all coal produced there in 1982. In 1981 and 1982, L& J at Hatfield, received 79 and 73 percent, respectively,of the coal produced at the Dunbar strip. Coal not takenby L & J from those locations in 1981 and 1982 went toKeystone Coal Sales, a coal broker.In 1981,L & J acquired only 17 percent of the coalproduced at the Bridgeville site,30 but, in the followingyear, it took 96.5 percent. The quantities that did not goto L & J during those years went to a variety of compa-nies, generallyin smallpercentages, except that, in 1981,one outside purchaser received 44 percent of the Bridge-ville outputThe record also shows that since January 1, 1982, L &J purchased coal from 18 companies other than WillowTree, mostly in multiple shipments from each of the vari-ous suppliers, except that five of these vendors sold onlyone shipment apiece. Prices paid to each of these suppli-ers for total amounts of coal received ranged from a min-imum of $336.75 to a maximum of $354,122.14.L & J's role as a major coal purchaser in its geograph-ic area isnot disputed.3 i JamesFiliaggi explained that inmeeting L & J's supply contract with West Penn Power,he buys coal from Willow Tree and other small opera-tors because it is cheaper to buy than to mine L & J'sown coal, and by so purchasing, he can keep his own re-serves intactAccordingly,Willow Tree's coal wasbought to be resold to West Penn Power together withcoal from other operators.The General Counsel finds evidence of an alter ego orsingle employerstatus inthat on March 25, 1983, Rich-ard Filiaggi and Willow Tree employee Estle Lee at-tended a periodic DER-conducted32 safety training ses-sion required by the U.S. Mine Safety and Health Ad-ministration(MSHA),and held at the request of Law-rence Coal There, Richard Filiaggi signed the mandato-ry attendance sheet listing himself as a Lawrence Coalforeman and Lee signed as a highlift operator for thatcompany. All others who signed the attendance sheetsfor that session were employees of L & J at its Hatfieldstrip, but were listed as Lawrence Coal employees. How-ever,the required certificates of training completed andsigned by each attending individual during the trainingsession show that Richard Filiggi and Lee had indicatedon that document that they were employees of WillowTree and had entered an employer'sidentificationnumber different from that of Lawrence Coal.Richard Murphy, director of Deep Mine Safety, DER,whose department had custody of the records of theMarch 1983 safety training session in question,testifiedthatit is not unusual for employees of different compa-nies to join in a single training session.Notification oftraining certificates, sent out in advance of training ses-sions,when completed,show who will be present, theemployers involved and their respective identificationnumbers. According to Murphy, DER had been incor-rectly notified that the only employer to be involved inthat training session was Lawrence Coal, when WillowTree's identification number also should have been given.Murphy related that this later was corrected on the re-quired certificate of training,completed by all who at-tended,whichshowed thatWillow Tree'srepresenta-tives had signed with the proper identification.33Except for the conflict relating to Brotherton's testi-mony concerning an early invitation to work at theGarads Fort strip, the evidence concerning arrangementsbetween L & J and Willow Tree is essentially stipulated,except that the Respondents have offered explanatoryevidence of instances where L & J has provided and re-ceived similar courtesies and services for and from othercompanies in the area where the principals were unrelat-ed to the Filiaggi family.Accordingly, although the General Counsel was ableto establish that L & J had coindemnified Willow Treewhen that Company was applying for a land reclamationbond as part of its bid for a drainage permit to enable itto engage in strip mining, James Filiaggi testified that L& J also earlier had indemnified Laurel Industries, Inc.,whose owners were unrelated to the Filiaggis, but whohad joined L & J in supporting Willow Tree's bond.James Filraggr also testified that while it may becommon to receive payment for the use of drilling testresults such as those Willow Tree had obtained from L& J, or to share the tests with other operators,among acertain group no money is exchanged.At his Normal-29 Coal is produced at the Normalville and Dunbar sites under permitsfrom Lawrence Coal30Marion Coal holds the permit to mine the Bridgeville strip31Ronald Chico, owner of Carbonaro Coal Co, testified that in 1982his company sold between 70 and 90 percent of its coal to L & J Theremainder of Carbonaro's production went to Gallatin Fuels Chico relat-ed that he and the other small operations in the area similarly situated arelargely dependent on L & J and Gallatin Fuels as outlets Chico conced-ed that if he could not sell coal to L & J or find another buyer, he prob-ably would have to go out of business3zAlthoughadministeredby the StateDepartment of EnvironmentalResources,these training sessions are requiredby the Federal Govern-ment and attendance is closely monitoredThe L & J employees who at-tended thesession listedthemselvesas employeesof Lawrence Coal,under whose permit they were working33Murphy's testimony that employeesfrom variouscompanies mayparticipate in joint training sessions was corroboratedby Chico of Car-bonaro Coal, who averredthat he andhis staffhad been invited to par-ticipate in the March1983 training session,but had declined i rl , r .L & J EQUIPMENT CO,ville site,Filiaggi had used ',the drilling records of theMarcelino Coal Company. as a courtesy, and, L & J hadshared its drilling tests with others, as well. Future pay-ment for this type of information has been ended as,under new DER regulations, drilling records now can beobtained as public information.James Filiaggi also sought to counter the evidenceconcerning the equipment provided to Willow Tree bypointing out that L & J also has loaned equipment to andhas borrowed equipment from other coal operators, indi-cating specific firms with which it has participated insuch exchanges.As noted, L & J also has leased its equipment,34 withor without operators, to a variety of companies namedabove, and James Filiaggi provided specific instanceswhere his Company has drilled for firms other thanWillow Tree and even where drilling services were mu-tually exchanged without charge.James Filiaggi related with respect to the equipmentfurnished to Willow Tree, that the cost to L & J of thetrailerwas negligible and the fuel tank had been freeThe water pump was one of many pieces of equipmentthat L & J owned but did not need at the time2.Discussion and conclusionsAdministrative Law Judge Ries in his Board-approveddecision inBryar ConstructionCo,35 held that:In determining whether two or more businessesare sufficiently integrated so that they may be fairlytreated, for jurisdictional and other purposes, as asingle enterprise, the Board looks to four principalfactors: (1) common management, (2) centralizedcontrol of labor relations, (3) interrelation of oper-ations, and (4) common ownership or financial con-trol.Radio and Television Broadcast TechniciansLocal Union 1264 v. Broadcast Service of Mobile, Inc',380 U.S 255, 256 (1965);Sakrete of Northern Cali-fornia, Inc. v.N.L.R.B.,332 F.2d 902, 905, fn. 4 (9thCir.1964)."The Board has determined that nosingle criterion is controlling, although it considersthe first three, which evidence operational integra-tion,more critical than the fourth, common owner-ship."N.L.R.B. v Triumph Curing Center and M.F.Lee d/b/a Lee's Sewing Company, Inc.,571F.2d462,468 (9th Cir 1978), enfg. 222 NLRB 627(1976).Of the above-emphasized first three criteria relating tooperational intergration, particular emphasis has beenplaced on centralized control of labor relations.36Whileeach case must be resolved on its own facts, alter egostatus generally has been found where the two enter-prises have "substantially identical" management, busi-34 JamesFiliaggi testified that, even at the time of the hearing, he wasin the process of arranging to lease L & J equipment to a coal operatornamed Fike and to buy the coal produced by him35 240 NLRB 102, 103-104 (1979)3sFriederichTruck Service,259 NLRB 1294, 1300 (1982),Stoll Indus-tries,223 NLRB 51, 53-54 (1976), enfd 551 F 2d 301 (2d Cir 1977),Gerace Construction,193 NLRB 645 (1971)27ness purpose, operation,equipment, customers,and su-pervision, as well as ownership 37L & J and Willow Tree do not have common owner-ship.The stock of L & J is controlled by Lawrence andJames Filiaggi through their equal ownership of theshares of L & J's parent concern, Filiaggi Holding.Willow Tree, at all times, has been ownedin equalshares by Richard Filiaggi and Deborah Krzysiak, assole officers and directors. Richard Filiaggi and DeborahKrzysiak never have owned a financial interest in L & Jor Filiaggi Holding Similarly, no one but them has heldan ownership or official position in Willow Tree.There has been no common supervision. James andLawrence Filiaggi never have been officers or sharehold-ers of Willow Tree nor have they exercised supervisoryauthority there. Although before July 1982, Richard Fi-liaggi had been president of Marion Coal, an L & J satel-litecompany, and had served as a foreman at L & J'sHatfieldsite,he resigned from this position in mid-No-vember 1982 to work full time at Willow Tree.During atransition period, Richard Filiaggi worked as supervisorat both L & J and Willow Tree, but did not fill thesepositions as part ofa single employment.Rather, he waspaid separately by each corporation for the time respec-tively spent. Initially, Richard Filiaggi was paid more byL & J which claimed most of his worktime. As his in-volvement with Willow, Tree grew, he gradually waspaid less by L & J and more by Willow Tree until hepermanentlyresignedfrom L & J, to be thereafter com-pensated only by Willow Tree.38 There is no evidencethat Krzysiak ever had worked for L & J.The employees of L & J were separately hired and as-signed by James Filiaggi, while the two employees em-ployed by Willow Tree were hiredand assignedentirelybyRichardFiliaggi.The independently determinedterms andconditions of employment at Willow Tree,where no vacations or other benefits were provided,were very, different from those at L & J where the em-ployees enjoyed health insurance, paid vacations andholidays, and profit sharing.There was no employee interchange between WillowTree and L & J, although Willow Tree benefited fromcertain specific servicesentailinguse of L & J employeesand equipment. However, theseinstances,which consist-ed of L & J's assistance for 4 hours in extricating a bull-dozer from the mud, partial transportation by L & J em-ployees of a fuel storage pump intended for WillowTree, and Willow Tree's use, during two half days, of adrilling rig and operator from L & J, were few and iso-lated.There is no showing that L & J employees, at any37Upshur Engineering Enterprises,259 NLRB 1323, 1324 (1982),NabcoCorp,266 NLRB 687 (1983),Crawford Door SalesCo, 226 NLRB 1144(1976),Ramos Iron Works,234 NLRB 896 (1978)3e SeeUnited Constructors & Goodwin Co,233 NLRB 904, 913 (1977)Contrary to the General Counsel, the weight of the evidence also clearlyshows that the temporary listing of Richard Filiaggi and Willow Treeemployee Estle Lee as a foreman and employee, respectively, of Law-rence Coal at the March 1983 safety training session was an error, imme-diately corrected Joint training sessions, participated in by personnelfrom more than one mining concern,are common occurrences and thereis no evidence that any individual exercised common supervisory author-ity over both corporations, except as explicated above 28C"LABOR RELATIONS BOARDtime, had become involved in the' routine work per-formed at Willow Tree, or that the reverse had oc-curred.The General Counsel and the Union seek to blur theoperational distinctiveness of these enterprises and to es-tablish common financial control, absent factual commonownership, by the quantum of evidence presented of ma-terialassistanceand favored treatment afforded toWillow Tree by L & J in its establishment and subse-quent operationsThe below market rate credit, debt forgiveness andforebearance, and other benefits extended toWillowTree by L & J, including Willow Tree's startup moneyand flexible equipment leasing purchasing terms, havebeen set forth in great detail above and need not be re-peated here. Noting, however, that where Willow Treedid arrange its own$50,000credit line, in September1982,with the Pittsburgh National Bank under termswhich provided that any loan issued thereunder wouldbe secured by real estate owned by Richard Filiaggi andKrzysiak, it is quite arguable that the respective$65,699.85 unsecured loans made 2 months later by L &J to Richard and Deborah at the below market annualinterest rate of 8 percent, used to buy land, was intendedto ensure that when the time came, they would have realestate sufficient to pledge-and then some.In summary, Willow Tree benefited in its formativeperiod from the use of L & J's office facilities fromfamily land connections; from L & J's coindemnificationagreement to support its land reclamation bond, from theextensive credit arrangements above described; from thegenerously flexible lease/purchase relationship on heavyequipment and from other operating items furnishedgratis; from association with L & J or its satellite compa-nieswhen Willow Tree applied for its mining license,and in other ways. L & J also was the principal purchas-er of Willow Tree's coal.39Iwould agree with the General Counsel that, from thesum of its financial and material assistance, L & J has as-sumed much of the risk of Willow Tree's venture, withthe result that L & J is positioned, as is any large credi-tor, to exercise the indirect influence over Willow Tree'spolicies. For example, it 'seems unlikely that without L &J'scooperation, in the face of the injunction,WillowTree could have long continued its dispute with GreeneTownship over the use of the township road. This, how-ever, is not the 'same as direct managerial controlAmong the factors used to evaluate alter ego status,common ownership or common financial control, whiletargeted if not established here, are considered less im-portant than the criteria reflecting operational integra-tion.99Although the General Counsel found mtegrational significance inthe fact that Willow Tree sold so much more of its coal to L & J than tothe other major area purchaser, Gallatin Fuels, when Gallatin Fuels paid$3 to $8 per ton more, this is not conclusive as there was no showing ofGallatin Fuels' general qualitative or quantitative requirementsNotingthat L & J also purchases the bulk or entire coal output of many othersmallminingcompanies in the area, which also might otherwise havesold to Gallatin Fuels, it is not clear that Gallatin provided as large or asready a market for area producers as did L & JIn these circumstances,' I find that although L & J andWillow Tree had basically the same business purpose,and, through generously administered lease agreements,used some of the same equipment, they were maintainedas two totally independent corporations with respect totheir operations and control of labor relations. Therewere no common officers, directors, shareholders or su-pervisors and there was no employee interchange. Afterthe summer of 1982, in every aspect but financial obliga-tion the two companies were physically and administra-tively apart James Filiaggi controlled operations, admin-istration, and labor relations for L & J, while Richard Fi-liaggi did the same for Willow Tree.40The situation here is not unlikeFriederich Truck Serv-ice,41andPinter Bros., Inc ,42where alter ego status wasnot found although, in each case, the principals of onecorporation allegedas analter ego were the children ofthe owners of the other asserted corporate alter ego.InPinter,as here, the trucking concern owned by thesons,without penalty, fell well behindin itspayments tothe parent's company for the lease of all its rolling stockand for other leased items. Informality also was presentin the lease arrangements inPinteras noformal truckrental agreement was entered into until 5 months afterthe start of the lease period.While, as inKey CoalCo.,43 cited by the GeneralCounsel, differentiating factors such as separate bank ac-counts, separate workmen's compensation and unemploy-ment numbers, separately filed tax returns, different in-surance policies, and even different terms and conditionsof employment of respective employees, need not pre-clude a finding that separately incorporated companiesare a single employer, inKey Coal,supra, and in theother cases cited by the General Counsel and Unionwhere alter ego or single employer status was found,control of operations and of labor relations, the directdecision-making authority,were centralized far morethan here.44 Although the General Counsel, by indicat-ing the very considerable financial benefits extended toWillow Tree and its principals by L & J, has created asuspicion of financial control, if not common ownership,this is not tantamount to proof In any event, on theabove-cited authority, in determining the existence ofalter ego or single employer status, the factors relating to4° Even if L &J, in the summerof 1981, had planned to operate on itsown what later became Willow Tree's site, as the General Counsel seeksto establish through Brotherton, this never occurred In addition, all evi-dence of animus argued by the General Counsel in support of its alterego assertion is contained in Administrative Law Judge Cohen's decisionThat matterispendingbefore the Board, and is not available to substanti-ate that L & J created Willow Tree to operate the Willow Tree jobsitefor unlawful reasons The degree of separateness found here made would,in any event,minimizethe impact on Willow Tree of any finding ofanimuson the part of L & J41 259 NLRB 1294, 1300-1 (1982)42 263 NLRB 723 (1982)43 240 NLRB 1013, 1018-19 (1979)44 In dictum at 263 NLRB at 740 fn 54, supra, Administrative LawJudge Biblowitz in his Board-approved decision inPinter Bros, Inc,while not reaching the issue, raised the question of whether a finding ofalter ego can be made simply because a father wished to grant certainfavors to his children that he did not afford others In the context of theovert criteria established for determining alter ego status, the answerwould appear to be in the negative FEA: )t' - i' rL,& JEQUIPMENT, CO.,operational integration, which: were not established here,are paramount.,!On the basis of the above, I find that L & J andWillow Tree are two separate and independent corpora-tions and are not alter egos or a single employer. There-fore, as there was no removal of L & J unit work toWillow Tree, there is no basis for finding, as alleged inthe complaint, that the Respondents had refused to bar-gain or had acted discriminatorily by Willow Tree's fail-ure or refusal- to employ any of the 10 bargaining unitemployees previously laid off by L & J from its Hatfieldjobsite.As there also is no evidence to support the GeneralCounsel's alternate theory that, should alter ego statusnot be found, L & J had unlawfully refused to bargainwith the Union by unilaterally subcontracting to WillowTree work previously performed by its bargaining unitemployees at Hatfield, I find that the complaint allega-tions that the Respondents had violated Section 8(a)(1),(3),and (5) and, alternatively, that L & J had violatedSection 8(a)(1) and (5) of the Act should be dismissed.I find that the Union is a labor organization within themeaning of Section 2(5) of the ActOn these findings of fact and the entire record, I issuethe following recommended29,I7I ,CONCLUSIONS OF LAW1Respondent L & J and Respondent Willow Tree areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3Respondent L & J and Respondent Willow Tree arenot alter egos or a single employer and have not engagedin the unfair labor practices alleged in the complaint inthis proceeding.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed45ORDERIt is ordered that the complaint be dismissed in its en-tirety.45 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses